Opinion issued April 22, 2014




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-13-00559-CV
                            ———————————
                   AUTOMATION WASH, LTD., Appellant
                                         V.
            HARRIS COUNTY APPRAISAL DISTRICT, Appellee


      On Appeal from the 269th District Court of Harris County, Texas
                    Trial Court Case No. 2012-51827


                          MEMORANDUM OPINION

      Appellant, Automation Wash, Ltd., has filed an appeal from the Order and

Final Summary Judgment signed by the trial court on May 14, 2013. The trial

court clerk filed the clerk’s record on July 23, 2013, and the court reporter filed an

information sheet on August 13, 2013 indicating no record was taken. Appellant’s

brief was therefore due on September 16, 2013. See TEX. R. APP. P. 38.6(a).
      As of February 4, 2013, appellant failed to timely file a brief after two

extensions had been granted, and on that date the Clerk of this Court notified

appellant that failure to file a brief or a motion for extension by February 14, 2014

could lead to dismissal of his appeal. See TEX. R. APP. P. 38.8(a), 42.3(b). To

date, no brief has been filed.

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R.

APP. P. 38.8(a), 42.3(b). We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Bland, and Brown.




                                         2